In an action to recover damages for personal injuries, an order was made by the Special Term, Supreme Court, Kings County, on September 29, 1959, granting defendants’ motion to dismiss the complaint for failure to prosecute, and a judgment was accordingly entered on December 14, 1959, in favor of defend*493ants. Thereafter, plaintiff made a motion, on new papers, “ to renew ” the said motion to dismiss. The Special Term considered the motion as one for reargument, and made an order, dated January 4, 1960, which grants reargument and, upon reargument, denies defendants’ original motion to dismiss and vacates the order of September 29, 1959 and the judgment. The defendants appeal from the order of January 4, 1960. Order affirmed, with $10 costs and disbursements. No opinion. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.